 1
 2
 3
 4
 5
 6
                                UNITED STATES BANKRUPTCY COURT
 7                              WESTERN DISTRICT OF WASHINGTON
 8
      In re                                           No. 20-11541
 9
      V S INVESTMENTS ASSOC LLC,                      DECLARATION OF YOUNG-MI PETTEYS
10
                                                      IN SUPPORT OF UNITED STATES
11                                                    TRUSTEE’S MOTION TO CONVERT OR
                              Debtor.                 DISMISS CHAPTER 11 CASE
12
13
14            I, Young-Mi Petteys, declare under penalty of perjury, as follows:

15            1.     I am more than 18 years of age and am competent to testify to the matters set
16   forth below.
17
              2.     I am a Bankruptcy Analyst employed by the Office of the United States Trustee
18
     (“UST”).
19
20            3.     My duties for the UST include, but are not limited to, reviewing and analyzing

21   schedules and statements of financial affairs, monthly financial reports, and other relevant
22   documents or records relating to the financial affairs of debtors in bankruptcy. I also conduct
23
     initial debtor interviews (“IDI”) in chapter 11 cases, the purposes of which include obtaining
24
     information about the debtors, informing them of their financial reporting and quarterly fee
25
26   obligations, and ensuring that they have appropriate insurance, and that their bank accounts are

27   collateralized if necessary. I reviewed the petition, schedules, and the Statement of Financial
28




     Case 20-11541-CMA           Doc 32-1     Filed 06/25/20    Ent. 06/25/20 08:18:38       Pg. 1 of 3
 1   Affairs (the “SOFA”) filed in this case. I have also reviewed the documents submitted to our
 2
     office in this case.
 3
             4.      I have personal knowledge of the facts set forth herein and, if called as a witness,
 4
     I would testify competently thereto. This declaration is filed in support of the Motion by the
 5
 6   United States Trustee to Convert or Dismiss Chapter 11 Case.

 7           5.      V S Investment Assoc LLC (the “Debtor”) filed a voluntary petition under chapter
 8
     11 of the Bankruptcy Code on May 29, 2020.
 9
             6.      On June 1, 2020, I set a date for the IDI and sent an email to Debtor’s counsel
10
     informing him of the IDI, and the local rule requirement regarding proof of insurance. Per Local
11
12   Rule 2015-1(b)(2), all insurance documents are to be received in our office seven days after

13   filing, which was June 5, 2020. Our office received proof of insurance for real property located
14
     at 319 75th Street SE, Units A-J, Everett and commercial general liability insurance for the
15
     Debtor in a timely manner.
16
             7.      On June 15, 2020, the Debtor filed the balance of its schedules and SOFA.
17
18   According to the Debtor’s Schedule A/B, it owns real property located at 2463, 2465, 2467, and

19   2469 South College Street, Seattle, WA 98144.
20
             8.      On June 17, 2020, I held an IDI via telephone. The Debtor was represented by
21
     Viktoriya Stelmakh and Valentin Stelmakh, who are the two members/owners of the Debtor.
22
     Brad Puffpaff, counsel for the Debtor, also attended. Along with general information regarding
23
24   the case, I discussed the Debtor’s responsibility to maintain adequate insurance during the

25   pendency of their chapter 11 case. I stated that after a review of the Schedules, it appears that I
26
     have not received proof of insurance for the real property located in Seattle. Mr. Puffpaff stated
27
     that there is forced placed insurance on the property and the Stelmakhs are actively looking to
28




     Case 20-11541-CMA           Doc 32-1     Filed 06/25/20     Ent. 06/25/20 08:18:38       Pg. 2 of 3
 1   purchase insurance for the Debtor. But, due to COVID-19 closure issues, they were having
 2
     trouble getting a response. However, the Stelmakhs stated that they were confident that they
 3
     would have the insurance in place soon.
 4
            9.      On June 17, 2020, I sent an email following the IDI regarding insurance on the
 5
 6   Seattle property. I stated that the proof of insurance must be received Monday, June 22, 2020 by

 7   the close of business. If proof of insurance is not received our office will file a motion to dismiss
 8
     the Debtor’s case due to lack of adequate insurance.
 9
            10.     On the morning of June 23, 2020, I received an email from Mr. Puffpaff stating
10
     that the Debtor found an insurance company and is in the process of securing said insurance.
11
12          11.     As of this declaration, our office has not received proof of insurance for the

13   Debtor’s property located in Seattle.
14
            The foregoing statements are true and correct to the best of my knowledge.
15
            DATED this 25th day of June, 2020.
16
                                                            /s/ Young-Mi Petteys
17
                                                            YOUNG-MI PETTEYS
18                                                          Bankruptcy Analyst
                                                            Office of the United States Trustee
19
20
21
22
23
24
25
26
27
28




     Case 20-11541-CMA          Doc 32-1      Filed 06/25/20     Ent. 06/25/20 08:18:38       Pg. 3 of 3
